Opinion issued June
14, 2012.




 

 
 
 
 





 




 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-12-00136-CV
____________
 
SSC ENTERPRISES, LLC, Appellant
 
V.
 
AVBUY, LLC, SENTIENT FLIGHT GROUP, LLC, AND EPIC
AVIATION LLC, Appellees
 
 
 

On Appeal from the 127th District Court 
Harris County, Texas
Trial Court Cause No. 2011–28185
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed January 25, 2012.  On March 19, 2012, the parties filed an agreed
motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  No opinion has
issued.
The motion is granted and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot.  The Clerk is directed to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P.
18.1.
                                                  PER CURIAM
 
Panel consists of
Justices Higley, Sharp, and Huddle.